Citation Nr: 0703400	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-34 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for polycystic kidney 
disease, claimed as secondary to service-connected 
disability.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1968 to April 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

The veteran's polycystic kidney disease is not shown by the 
medical evidence to be causally related to, or to have 
worsened in severity as a result of, service-connected 
disability including treatment for service-connected 
disability.  


CONCLUSION OF LAW

The veteran's polycystic kidney disease is not proximately 
due to or the result of service-connected disability; nor is 
aggravation of the kidney disease proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated 
in August 2002.  The notices advised the veteran of what was 
required to prevail on his claim of secondary service 
connection; what specifically VA had done and would do to 
assist in the claim; and what information and evidence the 
veteran was expected to furnish.  The RO specifically 
informed the veteran that VA would assist him in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that the veteran had to 
provide both identifying information and a signed release for 
VA to obtain private records on his behalf.  He was asked to 
submit evidence that would include evidence in his possession 
that pertained to the claim.  The notice included the general 
provision for the effective date of the claim, that is, the 
date of receipt of the claim.  

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable). 

In separate correspondence mailed to the veteran in March 
2006, the RO provided him with notice of the type of evidence 
necessary to establish a disability rating, as well as an 
effective date for the disability on appeal.  In any case, as 
the claim is denied, no disability rating will be assigned, 
so there can be no possibility of any prejudice to the 
veteran with respect to any defect in the VCAA notice 
required under Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a personal hearing, but he declined 
a formal hearing in lieu of an informal hearing conference in 
June 2005 (a report of that meeting is of record).  The RO 
has obtained the service medical records, VA treatment 
records, and treatment records from the veteran's private 
physicians (D.P., M.D., and O.D., M.D.), which were 
identified by the veteran.  The RO attempted to obtain 
records from the Ashtabula County Medical Center, but a June 
2005 letter from the medical center indicated that it had no 
record of the veteran in its system (the veteran was notified 
of this in the March 2006 supplemental statement of the 
case); the file nevertheless contains some records from the 
medical center, as received from the veteran's private 
physicians.

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in October 2002 and 
January 2006, specifically to evaluate the nature and 
etiology of the kidney disease.  As there is no indication of 
the existence of additional evidence to substantiate the 
claim, the Board concludes that the duty-to-assist provisions 
of the VCAA have been complied with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection is also warranted for disability proximately due 
to or the result of a service-connected disorder and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  In 
the case of aggravation, such secondary disorder is 
compensable only to the degree of disability over and above 
the degree of disability that would exist without such 
aggravation.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439, 448-449 (1995).  With respect to secondary service 
connection, an analysis similar to Hickson, supra, applies.  
There must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Factual Background

The veteran contends that his polycystic kidney disease is 
secondary to service-connected disability.  Specifically, he 
argues that the long-term use of pain medications he took for 
his service-connected left knee disability resulted in his 
kidney disease.  

A review of the record indicates that the veteran served on 
active duty from June 1968 to April 1972.  In a July 1996 
rating decision, the RO granted service connection for 
advanced degenerative arthrosis of the left knee, effective 
in January 1995.  Medical reports and testimony in support of 
that claim indicate that the veteran took Motrin and Naproxen 
for relief of left knee pain.  

Private medical treatment evidence shows that on a report 
dated in October 1998, the veteran was noted to have 
apparently had some cysts on his kidneys in the past.  In 
June 1999, the veteran reported that he had been told that he 
had a cyst on his kidneys.  In April 2002, while being 
evaluated for fatigue, a renal ultrasound was performed, 
which revealed findings consistent with polycystic kidney 
disease.  In May 2002, a physician indicated that the 
veteran's kidney disease seemed to be of adult onset and 
seemed to be growing symptomatic with some early uremia and 
proteinuria.  He was referred to a nephrologist for care, who 
further assessed the veteran's condition and indicated in a 
May 2002 report that the kidney disease was genetic in origin 
(the physician stated that the veteran's mother probably had 
the disease and that the disease did not skip generations).  
It was noted in a September 2002 report that the veteran 
could not take NSAIDS (i.e., non-steroidal anti-inflammatory 
drugs) due to kidney disease.  Subsequent records dated from 
December 2002 through 2004 indicate that the kidney disease 
was stable.  In a May 2004 physical examination for purposes 
of clearing him for a job as a bus driver, the veteran's 
physician stated that the veteran was fit to participate as a 
bus driver and that his renal disease was not a disability 
based on occupational criteria.  

VA medical evidence consists of outpatient treatment records 
and examination reports.  At the time of an orthopedic 
examination in February 1998, the veteran's medications 
included Motrin.  In July 2002, outpatient records indicate 
that the veteran presented with polycystic kidneys and that 
his medications were changed.  A kidney and abdomen 
ultrasound performed in November 2004 showed enlarged kidneys 
with multiple sized cysts bilaterally, in keeping with a 
history of polycystic kidney disease.  In April 2005, the 
veteran transferred his renal care to VA from a private 
nephrologist.  At that time, his kidney disease was evaluated 
as stage three and slowly progressive.  His disease was 
deemed stable.  In September 2005, a follow-up visit revealed 
stable renal function.  

The claims file contains both private and VA medical opinions 
addressing the etiology of the veteran's polycystic kidney 
disease.  The veteran's private nephrologist, in a statement 
dated in September 2002, noted the veteran's long-term use of 
NASIDS (including Lodine and Motrin), and commented that 
"chronic analgesic nephropathy with tubulo-interstitial 
disease surely would have compounded his renal disease."  
This physician, in a December 2002 clinic note, essentially 
repeated his statement in the veteran's diagnosis of 
"chronic renal failure secondary to polycystic kidney 
disease and probable chronic tubulo-interstitial disease from 
chronic analgesic intake including Lodine and Motrin."  
There is no indication that the physician had access to the 
veteran's claims file in rendering these opinions.  

At the time of a VA genitourinary examination in October 
2002, the examiner reviewed the veteran's medical history and 
opined that his polycystic kidney disease was a genetic 
condition and was not secondary to medication use, although 
the examiner did note that chronic nonsteroidal anti-
inflammatory agents could aggravate renal problems.  The 
veteran was afforded another VA genitourinary examination in 
January 2006, to address whether his hereditary polycystic 
kidney disease had been worsened by treatment for his 
service-connected left knee.  A comprehensive review of the 
claims file ensued, with emphasis on the time course of the 
renal dysfunction to help establish if any factors such as 
the use of NSAIDS may have accelerated loss of kidney 
function faster than to be expected for the known kidney 
disease.  The examining physician (a nephrologist) opined 
that the veteran's polycystic kidney disease was a genetic 
disorder and not due to any service-connected condition.  He 
further noted that the disease had been gradually progressive 
over time consistent with polycystic kidney disease 
progression, as confirmed by ultrasound and laboratory 
findings.  He concluded that while a history of significant 
use of NSAIDS put the veteran "at increased risk for a 
chronic interstitial nephritis that might accelerate the rate 
of worsening of renal function," in the veteran's case the 
loss of renal function was due to the polycystic kidney 
disease condition and not substantially affected by his prior 
heavy use of NSAIDS.  

Analysis

The medical evidence clearly shows that that the veteran has 
a current diagnosis of polycystic kidney disease.  However, 
it cannot be said that there is competent evidence showing 
that his current kidney disease is related to, or has been 
aggravated by, the service-incurred left knee disability or 
to the history of long-term medication use for left knee 
pain, as claimed by the veteran.  

In that regard, the Board finds that the VA opinions of 
October 2002 and January 2006 are more persuasive and 
credible than those of the veteran's private nephrologist in 
September 2002 and December 2002.  The VA examiners undertook 
a comprehensive review of the claims file, whereas the 
private physician did not have the benefit of review of the 
entire record.  Moreover, the veteran's private nephrologist 
did not appear even to consider the hereditary factor of the 
veteran's kidney disease, as had the VA physicians.  Further, 
the private opinion does not appear to be expressed in 
definitive terms, in contrast to the VA opinions, and does 
not appear to consider the question of aggravation of the 
kidney disease by service-connected disability (and treatment 
for it).  The VA conclusions, particularly the January 2006 
opinion, were also accompanied by supportive rationale, with 
citation to pertinent medical history and clinical findings 
to include laboratory studies.  Such is not the case with 
regard to the private physician's conclusion.  

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Additionally, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177 (180) (1995).  See also 
Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported 
by clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
For the above-stated reasons, the VA opinions are more 
complete and are entitled to more weight and credibility.  

In according more weight to the VA examiners, who discounted 
a medical nexus between the veteran's currently shown 
polycystic kidney disease and his service-connected 
disability, the Board concludes that there is no basis of 
entitlement to secondary service connection.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).   

The veteran's own assertion that his current kidney disease 
condition is attributable to the long-term use of pain 
medication for his service-connected left knee disability 
lacks probative value, because he is a lay person and not 
competent to offer an opinion as to such questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Derwinski, 2 Vet. App. 495 (1992).  

In view of the foregoing findings, service connection on a 
secondary basis is not in order for the veteran's current 
polycystic kidney disease.  The Board concludes that the 
weight of the credible evidence demonstrates that the 
veteran's current kidney disease has not been medically 
linked to service-connected disability including treatment 
for service-connected disability.  As the preponderance of 
the evidence is against the claim of service connection for 
polycystic kidney disease, the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for polycystic kidney disease, claimed as 
secondary to service-connected disability, is denied.  


____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


